DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or canceled from the claim(s).  No new matter should be entered.
“each open volume comprising a suction orifice and a discharge orifice” in claim 3. The disclosed drawings show only suction (25) and discharge (27) orifices corresponding to one of the open volumes (24).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2, 3 and 8 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the at least one reservoir being reversible by rotation relative to the reversion axis” in lines 2-3. First, the phrase “the at least one reservoir” makes the claim indefinite because it is unclear as to whether the claimed reservoir is same or different from “at least one fluid reservoir” claimed in line 2 of the claim. Second, the phrase “being reversible by rotation relative to the reversion axis” makes the claim indefinite because it is unclear as to what applicant means by “being reversible by rotation”.
Claim 3 recites the limitation “said main body comprises an intermediate wall, the intermediate wall delimiting two open volumes forming the at least one fluid reservoir” in lines 1-3. It is unclear as to how the intermediate wall in the main body delimits the two open volumes or alternative how the two open volumes that are 
Claim 8 recites the limitation “the elevation direction” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the intersection” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the modular blocks” in lines 6-7. It is unclear if the claimed blocks are same or different from “at least two modular blocks according to claim 1” claimed in line 3 of the claim. For examination purposes, it is interpreted to be the same.
Claims 9 and 10 are rejected for being dependent on claim 8.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 6 – 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green, Edward (US 6,412,454 – herein after Green).
In reference to claim 1, Green discloses a modular block (106) for an electric pump (20; see fig. 1 and col. 5, lines 55-56) for a fluid product (col. 7, lines 33-35 or col. 9, lines 58-65: fluid product = fluid), comprising: 
a main body (106) defining a housing (140) extending along a main axis (labelled “m.a.” in fig. A below), the main body having a general shape (shape defined by outer circumferential wall of 106) having a discrete rotational symmetry relative to a reversion axis (labelled “r.a.” in fig. A below; this axis is an axis formed along intersection of two planes “c.p.” and “h.p.”), the main axis of the housing within the housing extending on a first side (left side for instance in view of fig. A below) of a central plane (labelled “c.p.” in fig. A below) outside the central plane, the reversion axis being included in the central plane (as seen in fig. A below); and a pumping device (142) extending at least partially in said housing (140) of said main body (106).

    PNG
    media_image1.png
    850
    678
    media_image1.png
    Greyscale

Fig. A: Edited fig. 4 of Green to show claim interpretation.
In reference to claim 6, Green discloses the modular block, wherein the general shape of said main body (106) has an orthogonal symmetry relative to the central plane (see fig. A above).
In reference to claim 7, Green discloses the modular block, wherein (as seen in fig. A above) the main axis (labelled “m.a.”) extends in a first plane (labelled 
In reference to claim 8, Green discloses the modular block, wherein said main body (106) delimits a through-orifice (104) in a direction perpendicular to the first plane, denoted as the elevation direction (see fig. A above), the through-orifice having an orthogonal symmetry relative to the first plane and relative to the central plane, said housing (140) emerging (in radial direction on its inner end as seen in fig. A above or fig. 4) in the through-orifice (104).
In reference to claim 10, Green discloses the modular block, wherein (as seen in fig. A above) said through-orifice (104) has a central axis (labelled “c.a.”) along the elevation direction, the intersection (labelled “i.p.”) between the main axis and the central plane being included in the central axis.
Claims 1, 6 – 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Froehler, Anthony Steven (US 2018/0087720 – herein after Froehler).
In reference to claim 1, Froehler discloses a modular block (106, in fig. 3) for an electric pump (100, in fig. 1) for a fluid product (¶15: fluid product = fluid), comprising: 
a main body (106, in fig. 3) defining a housing (109, in fig. 2a) extending along a main axis (labelled “m.a.” in fig. A below), the main body having a general shape (shape defined by outer circumferential wall of 106) having a discrete rotational symmetry relative to a reversion axis (labelled “r.a.” in fig. B below; this axis is an axis formed along intersection of two planes “c.p.” and “h.p.”), the main axis of the housing within the housing extending on a first side (left side for a central plane (labelled “c.p.” in fig. B below) outside the central plane, the reversion axis being included in the central plane (as seen in fig. B below); and a pumping device (in 122) extending at least partially in said housing (109) of said main body (106).

    PNG
    media_image2.png
    660
    794
    media_image2.png
    Greyscale

Fig. B: Edited fig. 3 of Froehler to show claim interpretation.
In reference to claim 6, Froehler discloses the modular block, wherein the general shape of said main body (106) has an orthogonal symmetry relative to the central plane (see fig. B above).
In reference to claim 7, Froehler discloses the modular block, wherein (as seen in fig. B above) the main axis (labelled “m.a.”) extends in a first plane (labelled 
In reference to claim 8, Froehler discloses the modular block, wherein said main body (106) delimits a through-orifice (seen in fig. 4a/4b: 107) in a direction perpendicular to the first plane, denoted as the elevation direction (see fig. B above: labelled “e.d.”), the through-orifice having an orthogonal symmetry relative to the first plane and relative to the central plane, said housing (109) emerging (in radial direction on its inner end in view of figs. 4a/4b) in the through-orifice (107).
In reference to claim 10, Froehler discloses the modular block, wherein (as seen in fig. B above) said through-orifice (107) has a central axis (labelled “c.a.”) along the elevation direction, the intersection (labelled “i.p.”) between the main axis and the central plane being included in the central axis.
In reference to claim 11, Froehler discloses an electric pump (100, in fig. 1) for a fluid product (¶15: fluid product = fluid) comprising: an electric motor (102, in fig. 1); and at least two modular blocks (800a, 800b; see fig. 8) according to claim 1, the modular blocks being identical and placed side by side such that their general shapes are superimposed in an elevation direction (in fig. 8: vertical direction), their respective central planes (labelled “c.p.” in fig. B above) are combined in a common central plane (shown as “c.c.p.” in fig. C below), the modular blocks being placed such that the main axes (shown as dashed lines in fig. C below) are placed alternating on a first side (left side) and a second side (right side) of the common central plane.


    PNG
    media_image3.png
    665
    778
    media_image3.png
    Greyscale

Fig. C: Edited fig. 8 of Froehler to show claim interpretation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Froehler in view of Albertin et al. (US 5,634,777 – herein after Albertin).
Regarding claim 2,
Froehler teaches the modular block, wherein said main body delimits at least one space (see fig. D below), the at least one space being reversible by rotation (reversible by hand for instance when assembling the modular device) relative to the reversion axis (in view of fig. B above).

    PNG
    media_image4.png
    428
    838
    media_image4.png
    Greyscale

Fig. D: Edited figs. 4a-4b of Froehler to show claim interpretation. 
Froehler remains silent on
However, Albertin teaches a radial piston pump, wherein the at least one space (62) is the at least one fluid reservoir in which the lubricant is stored (see col. 7, lines 20-28) for the purpose of providing lubricant to the parts of the machine.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to utilize the at least one space in the modular block of Froehler as a fluid reservoir as taught by Albertin for the purpose of lubricating the parts present within the modular block of Froehler, as recognized by Albertin above.
Regarding claim 3 {the claim is examined as best understood by the examiner in view of 112b rejection above},
Froehler, as modified, teaches the modular block, wherein said main body comprises an intermediate wall (labelled “i.w.” in fig. D above), the intermediate wall delimiting two open volumes (when the modules are stacked as shown in fig. 8 of Froehler) forming the at least one fluid reservoir, each open volume comprising a suction orifice and a discharge orifice (suction and discharge orifices are not shown in Albertin, but are implicitly present because the lubricant needs to be introduced and discharged out of the space 62 in Albertin).
Claims 4, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Froehler in view of Schretling et al. (US 2018/0274525 – herein after Schretling).
Regarding claim 4,
Froehler does not teach the modular block, wherein said pumping device comprises a diaphragm.
However, Schretling teaches
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a diaphragm as taught by Schretling in the pumping device of Froehler for the purpose of damping pulsations in a low-pressure region of the piston pump, as recognized by Schretling (see ¶1).
Thus, Froehler, as modified, teaches the modular block wherein the diaphragm (of Schretling) extending on the first side (left side in view of fig. B above) of the central plane outside the central plane.
Regarding claim 5,
Froehler teaches the modular block, wherein said pumping device (in 122) comprises a piston (see ¶81, last line; piston = piston body + rod 310, in fig. 4a), the piston extending at least partially in said housing (109) and being able to slide along the main axis of said housing.
Regarding claim 9,
Froehler does not teach the modular block, wherein said pumping device comprises a diaphragm.
However, Schretling teaches the pumping device comprising a diaphragm (76).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a diaphragm as taught by Schretling in the pumping device of Froehler for the purpose of damping pulsations in a low-pressure region of the piston pump, as recognized by Schretling (see ¶1).
Thus, Froehler, as modified, teaches the modular block wherein the diaphragm (of Schretling) extending on the first side (left side in view of fig. B above) of the central plane outside the central plane, (in view of fig. B above) the diagram being .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lundin and Gentilin teaches a similar modular block with pump modules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/CHIRAG JARIWALA/Examiner, Art Unit 3746